Name: 85/309/EEC: Commission Decision af 20 June 1985 on precautionary measures with regard to the buying in of cereals in Greece, Italy and certain regions of France (Only the French, Greek and Italian texts are authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: plant product;  trade policy;  prices
 Date Published: 1985-06-22

 Avis juridique important|31985D030985/309/EEC: Commission Decision af 20 June 1985 on precautionary measures with regard to the buying in of cereals in Greece, Italy and certain regions of France (Only the French, Greek and Italian texts are authentic) Official Journal L 163 , 22/06/1985 P. 0052 - 0053*****COMMISSION DECISION af 20 June 1985 on precautionary measures with regard to the buying in of cereals in Greece, Italy and certain regions of France (Only the French, Greek and Italian texts are authentic) (85/309/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Articles 5 and 155 thereof, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals (1), as last amended by Regulation (EEC) No 1018/84 (2), Whereas the Council has not, to date, adopted the prices for the 1985/86 marketing year, in accordance with Article 3 (1) of Regulation (EEC) No 2727/75; whereas the Commission, in compliance with the tasks entrusted to it by the Treaty, is obliged to adopt the precautionary measures essential to ensure continuity of operation of the common agricultural policy in the cereals sector; whereas these measures are taken as a precaution and without prejudice to the Council's price decisions for the 1985/86 marketing year; Whereas Article 3 (3) of Regulation (EEC) No 2727/75 lays down that, in order not to handicap the producers of early corps in certain southern areas in relation to producers in other areas of the Community, the intervention prices fixed for the new marketing year beginning on 1 August shall apply from 16 May in Greece for barley and from 1 June for the other cereals in that country, and for all cereals in Italy and in certain administrative regions in the south of France; Whereas the retention, even on a provisional basis, of the intervention prices paid during the 1984/85 marketing year would definitely involve the threat of very heavy sales of cereals from the new crop to intervention in the abovementioned areas of the Community in the light of the possible reduction in the prices that will be adopted for the new marketing year; whereas, in order to avoid the management of the cereals sector being disrupted, the buying-in prices fixed for the 1984/85 marketing year should be reduced as a precautionary and interim measure; Whereas Article 3a of Regulation (EEC) No 2727/75 provides for a compulsory reduction in the target and intervention prices where the average actual production of the three most recent marketing years exceeds the guarantee thresholds set; whereas an automatic reduction of the prices in accordance with the provisions of that Article, on the basis of the amount by which the said thresholds were exceeded, would lead to a price reduction that would be excessive as a precautionary measure; whereas, accordingly, in the light of the positions adopted in the Council and in line with the Commission's amended proposal, this reduction should be limited to 1,8 %; whereas such a reduction leaves open the possibility of a later adjustment in the event that the prices are fixed at a higher level; whereas such a reduction should not be applied for durum wheat, since the guarantee threshold for this product has not been exceeded; whereas the price arrangements applied during the 1984/85 marketing year should be retained for the purpose of implementing Article 3 (3) of Regulation (EEC) No 2727/75 in respect of this last-mentioned product, HAS ADOPTED THIS DECISION: Article 1 1. For cereals other than durum wheat that are harvested and sent to intervention before 1 August 1985 in Greece, in Italy and in France in the administrative regions of Aquitaine, Midi-PyrÃ ©nÃ ©es, Languedoc-Roussillon, Provence, Alpes, CÃ ´te d'Azur and Corsica, the intervention agencies concerned shall apply the intervention prices fixed by Council Regulation (EEC) No 1019/84 (1) for the 1984/85 marketing year and applicable for the first month of that year, less 1,8 %. 2. For durum wheat that is harvested and sent to intervention in the areas referred to in paragraph 1 before 1 July 1985, the intervention agencies concerned shall apply the intervention price fixed by Regulation (EEC) No 1019/84 for the 1984/85 marketing year and applicable for the first month of that year. 3. The prices fixed in accordance with paragraphs 1 and 2 shall be adjusted on the basis of the premiums and penalties provided for by Commission Regulation (EEC) No 1570/77 (2). 4. The buying-in price fixed in accordance with paragraphs 1, 2 and 3 shall be applied without prejudice to the decisions to be adopted by the Council in accordance with Article 3 of Regulation (EEC) No 2727/75. Article 2 This Decision is addressed to the Hellenic Republic, the French Republic and the Italian Republic. Done at Brussels, 20 June 1985. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 281, 1. 11. 1975, p. 1. (2) OJ No L 107, 19. 4. 1984, p. 1. (1) OJ No L 107, 19. 4. 1984, p. 4. (2) OJ No L 174, 14. 7. 1977, p. 18.